Citation Nr: 1815435	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-19 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran had active military service from November 2003 to April 2005 and a period of active duty training from December 1980 to April 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, competent medical evidence establishes that his service-connected PTSD aggravates his hypertension.

2.  Resolving all doubt in the Veteran's favor, his currently diagnosed hepatitis C is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for hepatitis C have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that service connection for hypertension is warranted because it is aggravated by his service connected PTSD.  He also claims service connection for hepatitis C on the basis that it is the result of cuts and abrasions sustained and treated under unsanitary conditions during his Iraq service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

The Board finds that service connection for hypertension is warranted because the Veteran has been diagnosed with hypertension and his treating doctor opined that his hypertension is "stable, but is worse at times if his anxiety goes up related to PTSD."  See July 2011 VA Progress Note.  The Board finds the Veteran's VA physician's opinion highly probative because it is based on her review of the Veteran's medical history and knowledge of his symptoms as his treating physician.  Accordingly, the service connection is warranted on a secondary basis due to aggravation. 

The Board has noted that under the current version of 38 C.F.R. § 3.310, the baseline severity of the disorder prior to the grant of service connection must be determined.  If the medical evidence is adequately developed, the baseline degree of aggravation should be attainable.  See 71 Fed. Reg. 52,744. 

The Board has considered whether service connection for hypertension is warranted on a direct basis or on a presumptive basis, or on the basis of continuity of symptomatology or on a secondary basis as due to causation; however, the Veteran does not contend that service connection is warranted on these bases and the evidence is not at least in equipoise with respect to these theories of entitlement.

The Board also finds that service connection for hepatitis C is warranted because he has been diagnosed with hepatitis C and his treating doctor opined that "upon review of records, [the Veteran] had abnormal lfts [liver function tests] since 8 4 2005, he has positive Hep C screen 6 2006.  He had contact with Iraqis while training them.  He had facial abrasions that he sought treatment for.  He had smaller cuts and abrasions on hands from working for which he did not seek treatment.  His only tattoos were obtained before 1980."  See July 2011 VA Progress Note.  Reading these statements in the light most favorable to the Veteran, the Board concludes that the physician's inference is that the Veteran's hepatitis is the result of service in Iraq.  In addition, the Veteran has stated that he received a tattoo in the late 1970s and the "work was done by a professional tattoo artist who observed strict health standards."  See February 2012 Notice of Disagreement.  The Board finds the Veterans VA physician's statement highly probative because it is based on her review of the Veteran's medical history and knowledge of his symptoms as his treating physician.  

It is noted that the June 2011 VA examination report includes the opinion that the medical literature does not support a connection between PTSD and hypertension and the February 2014 VA examination report includes the opinion that it would be "speculation to deduce the onset" of hepatitis C because the diagnosis was 5 years after separation.  However, as the June 2011 examiner only addressed direct causation (and did not address aggravation of the Veteran's hypertension as a result of his service-connected PTSD) and the February 2014 opinion is inconclusive, the Board accords more weight to the July 2011 opinions provided by the Veteran's treating VA physician because the opinions address the critical elements of his claims and are based on a review of his medical history.  Accordingly, resolving any reasonable doubt in favor of the Veteran, entitlement to service connection for hypertension and hepatitis C is warranted.



ORDER

Service connection for hypertension is granted.

Service connection for hepatitis C is granted.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


